Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is a non-final rejection in response to the application filed 9/5/2019, which is a continuation of application number 15/476,271.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 1, 5, 6, 9, 10, 11, 9, 13, 14, 17, 18, and 17 respectively of U.S. Patent No. 10,443,512. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent "anticipate" the claims of the application. Accordingly, the application claims are not patentably distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim. Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
Claims 15, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 5 and 6 respectively of U.S. Patent No. 10,443,512 in view of Beecroft (2016/0357170).  U.S. Patent No. 10,443,512 claims 3, 5 and 6 disclose all of the subject matter of the instant application’s claims 15, 17 and 18 except a non-transitory computer .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7 and 13 each recite “an abnormal engine response as a function of a fuel flow error, the fuel flow error indicative of a presence of excess thrust”.  There is no definition in the specification of what exactly constitutes an “abnormal” engine response.  Abnormal is a subjective term and it is not clear where the boundary between normal and abnormal is.  IT is further unclear if abnormal engine response simply means the presence of excess thrust or some additional quality as the claim describes abnormal engine response as being a function of  a fuel flow error, not merely the fuel flow error.  Clarification is required.
Claim 8 recites “the second threshold”.  This term lacks antecedent basis.  It is unclear if it is intended to refer to the previously recited “threshold” or if this is meant to introduce a new, second threshold.  Clarification is required.
Claims dependent thereon are rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al. (US Patent 6,655,126).
Regarding claim 1, Walker discloses a method for detecting an uncommanded or uncontrollable high thrust (UHT) event in an aircraft (abstract), the method comprising: 
detecting an abnormal engine response (For purposes of examination “abnormal engine response is understood to mean the system is over the thrust limit.  Figure 2, block 54 checks if the system is over the thrust limit, i.e. having an abnormal engine response) as a function of a fuel flow error (overthrust can only occur if the engine produces too much power, i.e. a fuel flow error), the fuel flow error indicative of a presence of excess thrust (the fuel flow error causes the LP shaft speed to increase and is indicative of the overthrust condition as shown in block 54);
in response to detecting the abnormal engine response, detecting a UHT event based on the excess thrust and as a function of a threshold (Figure 2, block 54 defines the thrust limit, i.e. threshold); and 
accommodating the UHT event when the UHT event is detected (“Accommodating the UHT event is defined in the specification paragraph 31 as shutting off fuel flow.  Figure 2, block 62).
Regarding claim 4, Walker discloses wherein accommodating the UHT event comprises triggering a fuel shutoff valve (block 62 describes closing the shut off valve.  Figure 1, 14).
Regarding claim 5, Walker discloses wherein the threshold is specific to an aircraft model (col. 1, ll. 5-7 describe the system is designed for aircraft systems).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US Patent 6,655,126) in view of Slater (US 4,258,545).
Regarding claim 2, Walker teaches all the essential features of the claimed invention except wherein detecting the UHT event comprises: determining an estimated excess thrust as an actual net thrust minus a reference net thrust; determining an estimated excess thrust impulse by integrating the estimated excess thrust over a period of time; and comparing the estimated excess thrust impulse to the threshold.
Slater teaches determining an estimated excess thrust (Figure 2, 112) as an actual net thrust (110) minus a reference net thrust (74); 
determining an estimated excess thrust impulse by integrating the estimated excess thrust over a period of time (114).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Walker’s invention to include wherein 
Regarding claim 3, Walker in view of Slater teach the invention as claimed and described above.  Walker further teaches wherein the actual net thrust is calculated from a measured engine speed (Figure 2, box 54 shows Walker measures the LP shaft speed, i.e. engine speed), and the reference net thrust is calculated from a reference engine speed as a function of a thrust lever angle position (col. 6, ll. 35-9).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US Patent 6,655,126) in view of Slater (US 4,258,545), and further in view of Cai (US 2016/0208717).
Regarding claim 6, Walker in view of Slater teach the invention as claimed and described above.  Walker further teaches wherein the threshold comprises an upper limit (overthrust limit in box 54), wherein the UHT event is detected when the estimated excess thrust impulse exceeds the upper limit (box 56).
Walker in view of Slater are silent on wherein the threshold comprises a lower limit, and the estimated excess thrust impulse is reset when the estimated excess thrust impulse falls below the lower limit for a predetermined time period.

Therefore it would have been obvious before the effective filing date of the claimed invention to modify Walker in view of Slater’s invention to include wherein the threshold comprises a lower limit, and the estimated excess thrust impulse is reset when the estimated excess thrust impulse falls below the lower limit for a predetermined time period in order to avoid integrator windup caused by a large difference between the reference speed and the actual speed (wherein the reference speed was higher) thus avoiding overshooting the desired speed during control of the gas turbine, as taught by Cai in Para. [0044].

Claims 7, 10, 11, 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US Patent 6,655,126) in view of Beecroft (US 2016/0357170).
Regarding claim 7, Walker discloses a system for detecting an uncommanded or uncontrollable high thrust (UHT) event in an aircraft (abstract), the system comprising: 

in response to detecting the abnormal engine response, detecting a UHT event based on the excess thrust and as a function of a threshold (Figure 2, block 54 defines the thrust limit, i.e. threshold); and 
accommodating the UHT event when the UHT event is detected (“Accommodating the UHT event is defined in the specification paragraph 31 as shutting off fuel flow.  Figure 2, block 62).
Walker is silent on at least one processing unit; and a non-transitory computer-readable memory having stored thereon program instructions executable by the at least one processing unit.
Beecroft teaches at least one processing unit; and a non-transitory computer-readable memory having stored thereon program instructions executable by the at least one processing unit (claim 1 of Beecroft, lines 4-6).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Walker’s invention to include at least one processing unit; and a non-transitory computer-readable memory having stored thereon program instructions executable by the at least one processing unit in order to provide a means for storing machine data for use by the controller as suggested and taught by Beecroft in claim 1, lines 6-7.
Regarding claim 13, Walker discloses a system for detecting an uncommanded or uncontrollable high thrust (UHT) event in an aircraft (abstract), the system comprising: 
detecting an abnormal engine response (For purposes of examination “abnormal engine response is understood to mean the system is over the thrust limit.  Figure 2, block 54 checks if the system is over the thrust limit, i.e. having an abnormal engine response) as a function of a fuel flow error (overthrust can only occur if the engine produces too much power, i.e. a fuel flow error), the fuel flow error indicative of a presence of excess thrust (the fuel flow error causes the LP shaft speed to increase and is indicative of the overthrust condition as shown in block 54);
in response to detecting the abnormal engine response, detecting a UHT event based on the excess thrust and as a function of a threshold (Figure 2, block 54 defines the thrust limit, i.e. threshold); and 
accommodating the UHT event when the UHT event is detected (“Accommodating the UHT event is defined in the specification paragraph 31 as shutting off fuel flow.  Figure 2, block 62).
Walker is silent on a non-transitory computer readable medium having stored thereon program code executable by a processor for detecting an uncommanded or uncontrollable high thrust (UHT) event in an aircraft.
Beecroft teaches a non-transitory computer readable medium having stored thereon program code executable by a processor for detecting an uncommanded or uncontrollable high thrust (UHT) event in an aircraft (claim 1 of Beecroft, lines 4-6).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Walker’s invention to include a non-transitory computer readable medium having stored thereon program code executable by a processor for detecting an uncommanded or uncontrollable high thrust (UHT) event in an aircraft 
Regarding claims 10 and 16, Walker in view of Beecroft teach the invention as claimed and described above.  Walker further teaches wherein accommodating the UHT event comprises triggering a fuel shutoff valve (block 62 describes closing the shut off valve.  Figure 1, 14).
Regarding claims 11 and 17, Walker in view of Beecroft teach the invention as claimed and described above.  Walker further teaches wherein the threshold is specific to an aircraft model (col. 1, ll. 5-7 describe the system is designed for aircraft systems).

Claims 8, 9, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US Patent 6,655,126) in view of Beecroft (US 2016/0357170), and further in view of Slater (US 4,258,545).
Regarding claims 8 and 14, Walker in view of Beecroft all the essential features of the claimed invention except wherein detecting the UHT event comprises: determining an estimated excess thrust as an actual net thrust minus a reference net thrust; determining an estimated excess thrust impulse by integrating the estimated excess thrust over a period of time; and comparing the estimated excess thrust impulse to the threshold.
Slater teaches determining an estimated excess thrust (Figure 2, 112) as an actual net thrust (110) minus a reference net thrust (74); 
determining an estimated excess thrust impulse by integrating the estimated excess thrust over a period of time (114).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Walker in view of Beecroft’s invention to 
Regarding claims 9 and 15, Walker in view of Beecroft and Slater teach the invention as claimed and described above.  Walker further teaches wherein the actual net thrust is calculated from a measured engine speed (Figure 2, box 54 shows Walker measures the LP shaft speed, i.e. engine speed), and the reference net thrust is calculated from a reference engine speed as a function of a thrust lever angle position (col. 6, ll. 35-9).

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US Patent 6,655,126) in view of Beecroft (US 2016/0357170) and Slater (US 4,258,545), and further in view of Cai (US 2016/0208717).
Regarding claims 12 and 18, Walker in view of Beecroft and Slater teach the invention as claimed and described above.  Walker further teaches wherein the threshold comprises an upper limit (overthrust limit in box 54), wherein the UHT event is detected when the estimated excess thrust impulse exceeds the upper limit (box 56).

Cai teaches a similar gas turbine control system, including (in Paras. [0022] and [0043] - [0051]) that a speed error integral (130, which corresponds to U_int 118, see Para. [0043]) is reset (see Para. [0045], lines 11-14) when the speed error integral (U_int) is above a lower limit (greater than zero; see U_int>0; Para. [0045], line 15; since U_int is calculated using reference speed minus the actual speed per Paras. [0042] and [0043], this is analogous to a speed impulse being less than zero when calculated the opposite way, i.e., using the actual speed minus the reference speed. Furthermore, it would have been obvious to one of ordinary skill in the art that the speed integral was directly related to the thrust impulse when applied to an aircraft engine) for a predetermined time period (see "during a period of time" in Para. [0022], line 11).
Therefore it would have been obvious before the effective filing date of the claimed invention to modify Walker in view of Beecroft and Slater’s invention to include wherein the threshold comprises a lower limit, and the estimated excess thrust impulse is reset when the estimated excess thrust impulse falls below the lower limit for a predetermined time period in order to avoid integrator windup caused by a large difference between the reference speed and the actual speed (wherein the reference speed was higher) thus avoiding overshooting the desired speed during control of the gas turbine, as taught by Cai in Para. [0044].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERYN A MALATEK/Examiner, Art Unit 3741